

116 HR 9060 IH: To amend section 1979 of the Revised Statutes of the United States to clarify that States are persons for purposes of liability under that section, and for other purposes.
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9060IN THE HOUSE OF REPRESENTATIVESDecember 31, 2020Mr. Kennedy introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 1979 of the Revised Statutes of the United States to clarify that States are persons for purposes of liability under that section, and for other purposes.1.FindingsCongress finds the following:(1)The United States Supreme Court has held that the Eleventh Amendment grants sovereign immunity to States in Federal court absent a waiver by the State or congressional action.(2)The United States Supreme Court has further held that a lawsuit brought under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) against a government official for actions taken in their official capacity is to be treated as a lawsuit against the entity of which the officer is an agent. (3)Due to sovereign immunity, lawsuits for actions brought under such section may be filed against a State government official in their personal capacity but not in their official capacity.(4)This Act does not increase liability for government officials in personal capacity cases in any way, but helps to ensure equitable and monetary relief for victims of civil rights violations.2.Liability of States for actions under color of lawSection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended by adding at the end the following: For purposes of this section, the term person includes a State or Commonwealth, and a department, office, or officer acting in their official capacity, thereof.